OPINION AND ORDER

This disciplinary matter stands submitted pursuant to SCR 3.370, Respondent having failed to file a notice of review. The Inquiry Tribunal has charged Respondent with two counts of unethical and unprofessional conduct. Respondent failed to answer the charge within the time allowed by SCR 3.200. The case was then submitted to the Board of Governors pursuant to SCR 3.210.
The Board of Governors found Respondent guilty of the following charges: 1) A violation of SCR 3.130-1.3 by failing and refusing to take any action on behalf of the executor of the estate of William Herman Huff for a period of almost four years; 2) A violation of SCR 3.130-1.16(d) by failing to surrender papers in her possession which pertained to the estate of William Herman Huff.
The Board of Governors then recommended a six-month suspension from the practice of law, with nine members agreeing.
The Court adopts the decision of the Board of Governors relating to all matters herein.
The Respondent, Carol Yvonne Boling, is adjudged guilty as charged, and is hereby suspended from the practice of law in this Commonwealth for a period of six months from the date of entry of this order.
Pursuant to SCR 3.390, Carol Yvonne Bol-ing shall, within ten (10) days of the date of entry of this Order, notify all courts in which she has matters pending and all clients for whom she has actively involved in litigation and similar legal matters of her inability to represent them, and of the necessity and urgency of promptly retaining new counsel. Such notification shall be by letter duly and timely placed in the United States Mail, and the Respondent shall simultaneously and in the same manner provide a copy of all such letters to the Director of the Kentucky Bar Association.
Further, Respondent shall not be allowed to apply for reinstatement to the Bar until the records and documents belonging to her former client are returned to him.
The Kentucky Bar Association shall have from the Respondent, Carol Yvonne Boling, recovery of all costs of this proceeding pursuant to SCR 3.450.
All concur, except REYNOLDS, J., not sitting.
ENTERED: February 16, 1995.
/s/ Robert F. Stephens CHIEF JUSTICE